Citation Nr: 1824154	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left ankle traumatic degenerative joint disease.

5.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left ankle traumatic degenerative joint disease.

6.  Entitlement to service connection for seizures, to include as secondary to TBI.

7.  Entitlement to a rating in excess of 20 percent for traumatic degenerative joint disease of the left ankle with loss of motion, status post fracture with open reduction, internal fixation and reconstruction of the medial malleolus, surgical screw removal, prior to July 30, 2014 and from December 1, 2014.

8.  Entitlement to an initial rating in excess of 10 percent for chronic left hip strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION


The Veteran served on active duty from March 1976 to March 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.

With respect to the claim for increased rating for left ankle disorder, the Board notes that during the course of the Veteran's appeal he was awarded a 100 percent rating on the basis of surgical treatment requiring convalescence for the period from July 30, 2014 to November 30, 2014.  As he has a total 100 percent rating for this period, the Board will limit its consideration to the periods prior to and from these dates.

In August 2017, the Board remanded the matter of entitlement to residuals of TBI to the Agency of Original Jurisdiction (AOJ) for additional development.  The record reflects that additional development on this claim is still being undertaken and the matter has not returned to the Board for appellate disposition.  Accordingly, it is not before the Board at this juncture.

In August 2007, the RO denied the service-connection claim for bilateral hearing loss.  The Veteran did not appeal the August 2007 decision or submit new and material evidence within one year of the decision, and the decision thus became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

Since that decision, new and material evidence has been associated with the claims file, including VA examination reports and VA treatment records indicating that the Veteran has a hearing loss disability for VA purposes, and with additional details regarding the Veteran's noise exposure in service.  Accordingly, this claim is reopened.

With respect to the claimed right knee disorder, in January 2008, the RO denied the service-connection claim for a right knee disorder.  The Veteran did not appeal the January 2008 decision or submit new and material evidence within one year of the decision, and the decision thus became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Since that decision, new and material evidence has been associated with the claims file, including VA examination reports discussing potential relationship between the service-connected left ankle disability and the claimed right knee disorder, additional VA treatment records, and various lay statements from the Veteran and family members.  Accordingly, this claim is reopened.

The issues of entitlement to service connection for bilateral hearing loss and seizures, as well as the claim for increased rating for left hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In an unappealed August 2007 rating decision, the RO denied the service-connection claim for bilateral hearing loss.

2.  The evidence received since the August 2007 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim for bilateral hearing loss.

3.  In an unappealed January 2008 rating decision, the RO denied the service-connection claim for bilateral hearing loss.

4.  The evidence received since the January 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder.

5.  Right knee strain and degenerative arthritis, status post knee replacement, is proximately due to or the result of service-connected left ankle disorder.

6.  Left knee strain and degenerative arthritis, status post meniscal tear surgery, is proximately due to or the result of service-connected left ankle disorder.

7.  The Veteran's traumatic degenerative joint disease of the left ankle with loss of motion, status post fracture with open reduction, internal fixation and reconstruction of the medial malleolus, surgical screw removal, has been manifested by marked limitation of motion and ankylosis in good weight-bearing position; ankylosis in plantar flexion or dorsiflexion is not demonstrated.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the service-connection claim for bilateral hearing loss has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The January 2008 rating decision denying the service-connection claim for a right knee disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

4.  New and material evidence sufficient to reopen the service-connection claim  for a right knee disorder has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5. The criteria for entitlement to service connection for right knee strain and degenerative arthritis, status post knee replacement have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

6.  The criteria for entitlement to service connection for left knee strain and degenerative arthritis, status post meniscal tear surgery, have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

7.  The criteria for a rating in excess of 20 percent for traumatic degenerative joint disease of the left ankle with loss of motion, status post fracture with open reduction, internal fixation and reconstruction of the medial malleolus, surgical screw removal, prior to July 30, 2014 and from December 1, 2014, have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270-5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. §  3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. §  3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he is entitled to service connection for right and left knee disorders, to include as secondary to his service-connected left ankle disorder.

The Veteran's service treatment records reflect that he complained of right knee pain, increased with running and weight bearing, in April 1976.  He was assessed with chondromalacia of the right knee at that time.  No abnormalities with respect to either knee were noted on November 1978 discharge examination.

Post-service VA treatment records reflect complaint of pain in the right knee in 2007, and eventually complaint of bilateral knee pain.

On VA examination in September 2010, the examiner diagnosed a right knee condition, chondromalacia.  The examiner opined that the claimed right knee disorder was less likely than not caused by or a result of his service-connected left ankle condition, noting that there was no documented evidence of right knee problems until 2007, 30 years after the left ankle injury.  All x-rays since 2007 had been negative.  She found the Veteran's knees more likely represented a normal aging process accelerated somewhat by the job requirements of a welder.

On VA examination in February 2012, the examiner diagnosed chondromalacia patella of the right knee.  The examiner opined that the claimed right knee disorder was less likely than not incurred in by the claimed in-service injury or event, noting that while the Veteran was seen for chondromalacia in April 1976, separation examination was negative for complaints of knee pain.  The examiner also cited the 2010 VA examination opinion and VA treatment and examination negative x-ray findings.

On VA examination in October 2013, the examiner diagnosed left knee strain and chondromalacia of the right knee and internal derangement.  The examiner indicated that the claimed condition is at least as likely as not proximately due to or the result of the Veteran's service-connected condition.  The examiner incorrectly reported that the Veteran was service-connected for the left knee, but appeared to be referring to the service-connected left ankle disorder. The examiner noted that the Veteran continued with pain in both knees and was straining more on the knees since his left ankle surgery.  He wore a brace on both knees.

A September 2017 VA examination report, completed by the October 2013 VA examiner, indicates diagnosis of bilateral knee strain, degenerative arthritis, and status post right knee replacement and left knee surgery for meniscal tear.  The examiner opined that is at least as likely incurred in or caused by the claimed in-service injury or event.  In so finding, the examiner noted that service treatment records documented right knee pain and crepitus, and he had undergone recent knee surgeries.  

In sum, the record reflects diagnoses of right and left knee disorders, diagnosed as bilateral knee and degenerative arthritis, status post right knee replacement and left knee meniscal tear surgery.  The Board acknowledges that there are competing opinions of record as to whether the Veteran's right knee disorder is secondary to his service-connected left ankle disorder.  While the 2010/2012 VA examiner found such a relationship less likely than not, the 2013 VA examiner related the Veteran's right knee disorder to strain from the service-connected left ankle disorder.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, both Dr. B. and the VA examiner indicated review of the Veteran's medical history and symptoms, and both provided rationale in support of the conclusions reached.  

For the foregoing reasons, the Board finds the medical opinions, at the very least, to be of relative equipoise regarding the etiology of the Veteran's right knee disorder.

With respect to the claimed left knee disorder, the Board notes that the 2013 VA examiner is the only opinion that specifically addresses the left knee, and the examiner found a relationship between the claimed left knee disorder and the service-connected left ankle disorder as likely as not.  There is no opinion to the contrary.

Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the claimed right and left knee disorders, diagnosed as bilateral knee and degenerative arthritis, status post right knee replacement and left knee meniscal tear surgery are the result of service-connected left ankle disorder.  Service connection for right and left knee disorders is therefore warranted. 38 C.F.R. § 3.310.

II.  Increased Rating for Left Ankle Disorder

The Veteran contends that he is entitled to an increased rating for his service-connected left ankle disorder.

Prior to June 30, 2014 and from December 1, 2014, the Veteran's left ankle traumatic degenerative joint disease with loss of motion, status post fracture with open reduction, internal fixation and reconstruction of the medial malleolus, status post surgical screw removal, has been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Under Diagnostic Code 5271, a 10 percent rating contemplates moderate limitation of motion.  A maximum 20 percent rating is assigned for marked limitation of motion.  

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, less than 30 degrees warrants a 20 percent rating. If ankylosed in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, a 30 percent rating is warranted.  If ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The United States Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the Veteran has been assigned the maximum rating allowable for the service-connected ankle disability on the basis of limitation of motion, and therefore additional Correia-compliant examination is not warranted.

VA treatment records reflect that the Veteran underwent internal fixation screw removal from his left medial malleolus in September 2009.  Treatment reports dated in 2010 reflect that the Veteran had some pain in the ankle, but he had good range of motion with no swelling or deformity.

A September 2011 VA examination report reflects that the Veteran reported that he experience daily pain in the medial malleolus and posterior ankle with cramping forefoot and in the toes.  He denied flare-ups.  

Range of motion testing revealed plantar flexion to 10 degrees, with no objective evidence of painful motion.

The examiner diagnosed traumatic degenerative joint disease of the left ankle with loss of motion, status post fracture with open reduction, internal fixation and reconstruction of the medial malleolus, status post surgical screw removal.  Range of motion was unchanged on repetitive range of motion testing.  Functional loss on repetitive use included less movement than normal, weakened movement, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing and on weight-bearing.  Muscle strength was 4/5 for ankle plantar flexion and ankle dorsiflexion.  There was no laxity or ankylosis.  He did not have shin splints, stress fractures, or Achilles tendonitis.  He had surgical scars, but they were not painful or unstable, or measuring an area greater than 39 square centimeters.  He wore and ankle brace on a constant basis.  X-ray revealed left ankle arthritis.

A diagnosis of traumatic degenerative joint disease, left ankle, with loss of motion, status post fracture with open reduction, was assigned.  The examiner indicated that with respect to functional impact, the Veteran's ankle ached when he stood for long periods of time.

An August 2013 orthopedic surgery consult reflect that the Veteran experienced daily left ankle pain.  X-ray revealed mild traumatic arthritis of the left ankle, specifically the distal tibio-fibular joint.  He was assessed with posttraumatic arthritis of the left ankle, chronic and stable.

In May 2014, the Veteran reported worsening ankle pain.  Examination revealed pain with range of motion, tenderness over the medial and lateral gutter and over the anterior joint line.  He dorsiflexed to neutral, plantar-flexed to 35 degrees.  Subtalar motion was supple.  Sensation was grossly intact and pedal pulses were palpable.

In July 2014, the Veteran underwent left arthroscopic ankle fusion.  Post-operative treatment records reflect continued complaint of pain.

On VA examination in October 2014, the examiner noted that the Veteran injured his ankle in service, and underwent repair and placement of hardware to stabilize the ankle.  Because of pain with motion in the ankle, a second operation occurred in October 2009.  A screw was removed from the medial malleolus.  Some of the pain in the left ankle was relieved with this operation.  His symptoms of pain, swelling, and further loss of motion resulted in an examination in 2014 and scheduling of a third surgery in July 2014.  He still had some pain in the lateral malleolus and mid-dorsum of the left forefoot, with no range of motion of the left ankle due to fixation.  He was wearing a soft walking boot and used crutches.  He did not report flare-ups.  Functional impairment included inability to move the left foot.

As indicated, the Veteran was unable to perform range of motion as there was complete loss of motion due to ankylosis of the left ankle.  There was evidence of pain with weightbearing in the area of the dorsum and both malleolus.  He was unable to perform repetitive use testing due to ankylosis.  The examiner indicated that the examination was not being conducted during a flare-ups, and the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-up.  There was no muscle strength in the left ankle on plantar flexion or dorsiflexion, but no muscle atrophy.  Ankylosis was present, in good weight-bearing position.  Ankle instability, dislocation, and shin splints were not indicated.  Residuals of surgery included pain with ambulation of the left foot and complete ankylosis of the left ankle.  The Veteran had surgical scars, but they were not painful or unstable, or measuring an area equal to or greater than 39 square centimeters.  He used crutches on a constant basis.  X-ray revealed arthritis.  There was no crepitus. 

The examiner diagnosed ankylosis of the ankle, subtalar or tarsal joint.  Functional impact included limitations on standing for long periods, no climbing, and limited walking.

In June 2015, the Veteran reported that he still experienced pain and soreness.  He could not walk without an ankle brace without pain.  He walked without a cane unless he walked long distances.  Examination revealed mild swelling, no erythema, drainage or discoloration.  There was mild tenderness to palpation along the lateral malleolus.  Strength was 5/5.  A well-fixed arthrodesis with no range of motion of the ankle joint was also noted.  X-ray revealed no evidence of loosening or periprosthetic fracture and a well-placed left ankle arthrodesis with excellent bone fusion.

A July 2015 VA treatment report reflects that the Veteran was fitted for a left ankle brace.  On VA physical therapy treatment in January 2017, left ankle dorsiflexion strength was 1/5, while ankle plantar flexor strength was 4/5.  The examiner noted that the Veteran had chronic pain due to prior ankle fusion surgery.

In various written statements, the Veteran and his family members expressed that he   experienced severe pain and discomfort due to his left ankle condition, and walked with a limp.  He always had to wear a brace and was limited in his physical activity.

In this case, the Veteran has been assigned a 20 percent rating for his service-connected left ankle disorder, and a 20 percent rating is the maximum rating assignable under Diagnostic Code 5271 for limitation of motion.

The Board notes that the record reflects that in 2014, the Veteran's left ankle was surgical fused, and following the surgery ankylosis was indicated.  As such, consideration of whether a higher rating is warranted under Diagnostic Code 5270, for ankylosis of the ankle, is warranted.  A next higher, 30 percent rating is assigned for ankylosis in plantar flexion, between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  On examination in 2014, the examiner specifically indicated that the Veteran's ankylosis was in good weight-bearing position, with no ankylosis in plantar flexion or dorsiflexion.  Accordingly, a higher rating under Diagnostic Code 5270 is not warranted.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's traumatic degenerative joint disease of the left ankle with loss of motion, status post fracture with open reduction, internal fixation and reconstruction of the medial malleolus, surgical screw removal is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule, to specifically include ankylosis of the subastragalar or talar joint, or malunion of the os calcis or astragalus, or astragalectomy.  As such, a rating under Diagnostic Codes 5272, 5273, or 5274 is not appropriate.  

For the foregoing reasons, the Board concludes that a rating in excess of 20 percent for the Veteran's traumatic degenerative joint disease of the left ankle with loss of motion, status post fracture with open reduction, internal fixation and reconstruction of the medial malleolus, surgical screw removal, is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 370-71 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's service-connected left ankle disorder, as his symptoms have been primarily the same throughout the appeal period, and that a rating in excess of 20 percent for the disorder is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The service-connection claim for bilateral hearing loss is reopened.

The service-connection claim for a right knee disorder is reopened.

Service connection for right knee strain and degenerative arthritis, status post knee replacement is granted.

Service connection for left knee strain and degenerative arthritis, status post meniscal tear surgery is granted.


Entitlement to a rating in excess of 20 percent for traumatic degenerative joint disease of the left ankle with loss of motion, status post fracture with open reduction, internal fixation and reconstruction of the medial malleolus, surgical screw removal, prior to July 30, 2014 and from December 1, 2014, is denied.


REMAND

Although the Board regrets the delay, upon review of the claims file, the Board finds that additional development on the remaining claims on appeal is warranted.

Service Connection for Hearing Loss

The Veteran contends that his hearing loss is due to in-service noise exposure.

The Veteran was afforded a VA audiology examination in March 2014.  At that time, the examiner provided a negative nexus opinion to service.  However, the examiner based her opinion on the lack of hearing threshold shift in service.
The examiner also failed to provide any significant rationale for how she weighed the evidence and reached this conclusion.  

The Board notes that the lack of threshold shift in service when the absence of evidence of such hearing loss in service is not fatal to the claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, in the 2018 Informal Hearing Presentation the Veteran's representative requested that Veteran's actual audiograms from service entrance and separation be used in determining whether a threshold shift occurred in service and in rendering an opinion.

Based on the foregoing, the Board finds that a clarifying examination with medical opinion is necessary to determine the nature and etiology of the Veteran's claimed bilateral hearing loss.

Service Connection for Seizures

The Veteran contends that his seizures are secondary to the claimed TBI.  As noted above, the claim for TBI was recently remanded, and the record reflects that additional development on that claim is still being undertaken.

Thus, the matter of entitlement to service connection for seizures is inextricably intertwined with the remaining claim for a TBI.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  It follows that any Board action on the claim for entitlement to a service connection for seizures, at this juncture, would be premature and remand of this matter is warranted.

Increased Rating for Left Hip

The Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Veteran was last afforded a VA examination pertaining to the left hip in May 2012.  Review of this examination report reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the VA examination is incomplete, and the Veteran must be provided a new VA examination with respect to the left hip which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records, including updated VA treatment records.

2.  Schedule the Veteran for examination pertaining to the claimed bilateral hearing loss.  The entire claims file must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify whether the Veteran has a bilateral hearing loss disability for VA purposes.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a hearing loss disability was incurred in service or are otherwise medically related to service, to include noise exposure therein.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account.  In addition, the examiner is advised that in-service noise exposure is conceded.

In rendering the requested opinion, the examiner should consider and address the actual audiograms contained in service treatment records.  In addition, it should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected left hip disability.

The claims file should be made available to the examiner for review in connection with the examination. 

In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left hip is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner should also comment on the impact of the Veteran's left hip disability on his ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

4.  After completing any additional notification or development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


